Title: John Adams to W. Wetherill, 3 Dec. 1785
From: Adams, John
To: Wetherill, W.


          
            
              Sir
            
            

              Grosvenor Square

              Decr. 3. 1785
            
          

          I have received your Letter of the 23 of November, with the Fable
            of the Bees, the Lion the Asses and other Beasts. I have read with Pleasure, this
            Imitation of my old Friend Gay, in which there is much of his Wit and Satyr, the Purity
            of his Moral and the honesty of his Politicks, as well as of the Elegance of his Poetry
            and the Ingenuity of his Fable. I thank you, sir for the Present and have the Honour to
            be &c
          
            
              
            
          
        